Title: To Thomas Jefferson from George Jefferson, 24 April 1800
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 24th. April 1800

I called to day on Mr. Brown for the balance due by him to Mr. Short & informed him of what you had written me respecting the fees; he observed that he could not ascertain what they were, and that it was unnecessary to have two settlements: that he had desired Mr. Wiseham the Exr: of Mr. Ronald to bring them in, and so soon as he did it should be settled.I then desired that he would endeavour to get them in the course of a few days, as you had an opportunity of laying out Mr. S’s money to advantage, and had directed me to remit it as soon as possible—to this he replied that the business had remained unsettled for seven years, & that a short time longer surely could not be very material.
I should have informed him that his having had the use of this money for 7 years could be no reason why he should not pay it when called on, but he had taken occasion to observe before that he had been at very great trouble in attending to Mr. S’s business, which induced me to be silent.
it shall be settled as soon as possible.
I have spoken to Mr. Mayo & he promised in a few days to call on me, but I have not the smallest expectation of getting it settled without a suit.
Mr. Mosby lives in Powhatan.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

